DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-23 are pending in the application, claims 18-23 are withdrawn from consideration.

Election/Restrictions
Applicants' election without traverse of claims 1-17 in the reply filed on 30 April 2021 is acknowledged.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 30 April 2021.

Claim Objections
Claims 2, 13, and 15 are objected to because of the following informalities:
With Regards to Claim 2:  Claim 2 recites "and the plurality of structures are disposed through respective one of the plurality" on line 2, which appears to be a typographical error; recommend correcting this to read as "and each of the plurality of structures are disposed through a 
With Regards to Claim 13:  Claim 13 recites "thickness ranging 0.05 - 30 mm" on line 2; recommend correcting this to read as "thickness ranging from 0.05 - 30 mm".
With Regards to Claim 15:  Claim 15 recites
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 10:  Instant claim 10 recites "the first portion includes a bellows" on lines 1 to 2.  Claim 1, from which claim 10 depends, recites "a flexible first portion having a first end, a second end, and a sidewall extending between the first end and the second end, the first portion defining a first chamber" on lines 4 to 6.  In view of the parent claim, the limitation of claim 10 renders the claim indefinite, because it can have two conflicting interpretations: (1) that the first portion further includes a bellows; or (2) that the first portion that defines a chamber having a first end, a second end, and a is in the form of a bellows.  For the purpose of examination, the limitation will be considered under the latter interpretation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 14:  Instant claim 14 is deemed to be of improper dependent form because it contains same limitation as claim 13, from which it directly depends.  (In the instant case, claims 13 and 14 both essentially recite that, "the thickness of the sidewall of the second portion ranges from 0.05 to 30 mm".)
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arsenault et al. (US 5,423,094 A).
Regarding Claims 1, 4, and 5:  Arsenault teaches an article comprising: a pneumatic cushion (ref. #6; which is considered equivalent to the claimed, "flexible first portion having a first end, a second end, and a sidewall extending between the first end and the second end, the first portion defining a first chamber") comprising a plurality of cushion air cavities (ref. #40) divided by cushion cavity dividers (ref. #26), and that the pneumatic cushion contains cushion divider air transfer valves (ref. #8) and cushion air receiver transfer valves (ref. #20) which allow air transfer from the pneumatic cushion (ref. #6) to the outer bladder air cavity (ref. #24) of the outer bladder (ref. #10) and to the inner bladder air cavity (ref. #32) of an inner bladder (ref. #28; which is considered equivalent to the claimed, "second portion having a first end, a second end, and a sidewall extending between the first end and the second end, the second portion defining a second chamber") through bladder air transfer valves (ref. #18) (figures 1 to 3, [Col. 2: li. 37-53] of Arsenault).  Arsenault also teaches that the inner bladder and outer bladder expand fully to fill the cavity of a bladder support encasement (ref. #12), and that the bladder support encasement (ref. #12; which is considered equivalent to the claimed, "substrate") comprises cushion to bladder air valve receiving holes (ref. #38; which is considered equivalent to the claimed, "aperture extending between the first side and the second side") through which the cushion air receiver transfer valves (ref. #20) interlock with the bladder air transfer valves (ref. #18) (figures 2, 3, and [Col. 2: li. 50-68] of Arsenault; wherein the interlocked structure formed by the cushion air receiver transfer valves (ref. #20) and bladder air transfer valves (ref. #18) are considered equivalent to the claimed, "medial portion extending between the first and second portions, the medial portion defining a channel in fluid communication with the first chamber and the second chamber").  (In the instant case, the "cushion air receiver transfer valves" and "bladder air transfer valves" being interlocked through the "bladder air valve receiving holes" of the "bladder support encasement", meets the claimed limitation of "the medial portion is disposed in the aperture" and "the structure being coupled to the substrate such that the first portion is disposed on the first side of the substrate, and the second chamber is deposed on the second side of the substrate".)
Regarding Claim 2:  Arsenault teaches that the substrate comprises a plurality of apertures and each of the plurality of structures are disposed through a respective one of the plurality of apertures (figures 2, 3, and [Col. 2: li. 50-68] of Arsenault).
Regarding Claim 3:  Arsenault teaches that the plurality of structures are configured to be coupled to a fluid source (ref. #34; "air fill valve") such that the fluid source can deliver fluid to the first chamber and/or the second chamber to vary internal pressures of the plurality of structures (figures 1 to 3, [Col. 1: li. 54-59], and [Col. 2: li. 54-68] of Arsenault
Regarding Claim 6:  Arsenault teaches that pressure in the first chamber is equal to pressure in the second chamber ([Col. 1: li. 54-59] of Arsenault).
Regarding Claim 7:  Arsenault teaches that the first chamber and the second chamber include a gas ([Col. 1: li. 54-59] and [Col. 2: li. 67-68] of Arsenault).
Regarding Claim 9:  Arsenault teaches that the sidewall of the first portion includes a planar surface (figures 2 and 3 of Arsenault).
Regarding Claim 11:  Arsenault teaches that the first end of the first portion and/or the first end of the second portion includes a planar and/or rounded surface (figures 1 to 3 of Arsenault).
Regarding Claim 12:  Arsenault teaches that the second portion is flexible such that compression of the first portion causes the second portion to expand (figure 3 and [Col. 1: li. 39-64] of Arsenault).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arsenault et al. (US 5,423,094 A) as applied to claim 1 above, and further in view of Pinkwater (US 3,068,494 A).
Arsenault is relied upon as described above.
Regarding Claim 10:  Arsensault fails to disclose that --the first portion includes a bellows--.
Pinkwater discloses an inflatable structure comprising an air pump (which is considered equivalent to the claimed "bellows") contained within the hollow body of an inflatable structure, constructed of flexible synthetic thermoplastic resinous material(figures 1 to 4 and [Col. 1: li. 58-67] of Pinkwater).  Pinkwater also discloses that the hollow inflatable structure can be constructed of impermeable elastomers, plastics, fabrics, and other materials ([Col. 1: li. 8-15] of Pinkwater).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the inflatable structure of Pinkwater with the apparatus disclosed by Arsenault in order to have --the first portion include a bellows--.  One of ordinary skill in the art would have been motivated to have combined the inflatable structure of Pinkwater with the apparatus disclosed by Arsenault, from the stand-point of having a self-contained inflatable structure ([Col. 1: li. 32-34] of Pinkwater).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault et al. (US 5,423,094 A) as applied to claim 1 above, and further in view of Misaki (US 2014/0013514 A1).
Arsenault is relied upon as described above.
Regarding Claim 16:  Arsenault fails to disclose that --the first portion and/or the second portion includes a polymer
Misaki discloses a mattress that includes a plurality of inflatable cells (ref. #16) formed from a thermoplastic elastomer (e.g. polyurethane elastomer) (figures 2-9 and [0041] of Misaki).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the cells of Misaki with the apparatus disclosed by Arsenault in order to have --the first portion and/or the second portion include a polymer--.  One of ordinary skill in the art would have been motivated to have combined the cells of Misaki with the apparatus disclosed by Arsenault, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 17:  Arsenault in view of Misaki discloses that the polymer is a urethane ([0041] of Misaki).

Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault et al. (US 5,423,094 A) as applied to claims 1 and 12 above, and further in view of Dranger (US 6,000,079 A).
Arsenault is relied upon as stated above.
Regarding Claim 13:  Arsenault fails to disclose that --the sidewall of the second portion has a thickness ranging from 0.05 - 30 mm--.
Dranger discloses a support structure for furniture comprising container elements including at least one thin-walled closable structure, which are made from a polymer material (e.g. polyurethane) ([Col. 1: li. 7-12] and [Col. 14: li. 60 to Col. 15: li. 34] of Dranger).  Dranger also discloses that they can have a wall thickness of between 0.3 [Col. 15: li. 38-46] of Dranger); which meets the claimed --thickness ranging from 0.05 - 30 mm--.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the elements of Dranger with the apparatus disclosed by Arsenault in order to have --the sidewall of the second portion have a thickness ranging from 0.05 - 30 mm--.  One of ordinary skill in the art would have been motivated to have combined the elements of Dranger with the apparatus disclosed by Arsenault, since such a modification would have involved a mere change in the size of the wall thickness of the second portion.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 16:  Arsenault in view of Dranger discloses that the first portion and/or the second portion includes a polymer ([Col. 14: li. 60 to Col. 15: li. 34] of Dranger).
Regarding Claim 17:  Arsenault in view of Dranger discloses that the polymer can be a urethane (e.g. polyurethane) ([Col. 14: li. 60 to Col. 15: li. 34] of Dranger).

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781